Ed Juez Presidente Señor Del Tobo,
emitió la opinión del' tribunal.
Gustavo Rodríguez demandó en la Corte de Distrito de Ponce a Solivellas & Co., Sucrs., una sociedad mercantil, en-cobro de cánones de arrendamiento e indemnización de daños y perjuicios y para asegurar la efectividad de la sentencia que pudiera dictarse solicitó y obtuvo que se embargara todo-derecho, interés, equidad, participación o sobrante que a la demandada corresponda o pudiera pertenecerle en un crédito-hipotecario que para garantizar $10,671.11 de capital, $6,000' para intereses y $1,000 para costas se constituyó por Encar-nación Morales viuda de Barreto a favor de la sociedad Solivellas & Co. sobre cierta estancia radicada en los muni-cipios de Yauco y Maricao y se adjudicó al disolverse dicha sociedad al socio Loreto Yiqueira, que lo aportó al capital-social de la mercantil demandada constituida por escritura pública núm. 59 de marzo 7, 1930, cediéndolo la mercantil al *635Crédito y Ahorro Ponceño para garantizarle nn total de $3,800, quedando así nn sobrante o equidad a favor de la demandada sobre el cual se trabó el embargo, notificándose al banco en diciembre 9, 1932, que debería retenerlo para ser entregado, al marshal y por éste al secretario de la corte, sujeto a las resultancias del litigio.
Así las cosas, The National City Bank of New York, en diciembre 28, 1932, pidió permiso que le fué concedido para intervenir en el pleito, alegando que por escritura pública núm. 24 de julio 19, 1932, el sobrante embargado hasta el montante de $7,671.11 le había sido cedido y subhipotecado por la demandada en garantía de una deuda de $38,000.
Pué el pleito a juicio y la corte lo decidió por sentencia de octubre 2,1933, declarando sin lugar la demanda de inter-vención, con costas.
No confórme el banco interventor, apeló. Señala en su alegato cinco errores cometidos a su juicio por la corte sen-tenciadora al declarar que por la escritura de julio 19, 1932, na se cedió derecho alguno sobre la propiedad embargada por el demandante en diciembre 9, 1932, al no declarar que existía un “equitable lieu” a favor del interventor sobre la propiedad embargada, al decidir que en Puerto Rico no se reconoce existencia legal a los “equitable liens”, al resolver que el embargo era superior al “lien” y al desestimar la demanda de intervención.
Eh su relación del caso y opinión, dijo la corte sentenciadora :
“Para mayor claridad transcribiremos a continuación la cláusula I. de la escritura número 24 de 19 de julio de 1932 en que funda el interventor su demanda.
“Dicha cláusula literalmente lee como sigue:
“ ‘PRIMERA: Don Antonio Viqueira y Solivellas, a voz y nombre de la Sociedad mercantil regular colectiva “Solivellas & Compañía. Sucesores”, subhipoteea al National City Bank of New York, la hi-poteca constituida a favor de dicha sociedad, por doña Blanca, doña Clara, doña Esther, doña Laura, doña Mercedes y Monserrate Ma-riani y Bartoli, por escritura pública número veintiséis, de dos de *636abril de mil novecientos treinta y nno ante el notario de San Ger-mán don Luis Angel Limeres, y de la cual se han insertado sus cláu-sulas en el hecho TERCERO de este instrumento, en garantía del pago a su vencimiento de cualquier suma hasta el montante de dicha hi-poteca y sus intereses que estuviere adeudando a The National City Bank of New York en cualquier tiempo, hasta el solvendo total del crédito actualmente adeudado de teeinta y ocho mil dólakes y de cualquier suma adicional que The National City Bank of New York a préstamo concediere, a la Sociedad Solivellas & Compañía, Sucesores.’
“Cuando se otorgó la escritura número 24 de 19 de julio de 1932, constituyéndose una subhipoteca a favor del interventor The National City Bank por Solivellas & Co. Sucrs., Solivellas & Co., en realidad de verdad, no cedió nada al National City Bank, porque ya Solivellas & Co., Sucrs., en escritura número 16 de 12 de abril de 1932, había cedido la hipoteca a favor del Crédito y Ahorro Ponceño,, Inc. ‘Sub-hipoteca es la hipoteca del derecho de hipoteca, o mejor dicho, la hipoteca constituida sobre otra hipoteca.’ (29 Enciclopedia Jurídica Española, pág. 133.)
“Solivellas & Co., no podía en primer lugar hipotecar una hipo-teca que ya no le pertenecía ni podía tampoco ceder ningún derecho a través de dicha subhipoteca, porque nadie puede dar más de lo que posee. (Blanco vs. Registrador, 28 D.P.R. 172; Borrero vs. Borrero, 32 D.P.R. 194; Mitchell vs. Amador Canal & Min. Co., 75 Cal. 464, 17 P. 246.)
“El artículo 1756 del Código Civil de Puerto Rico, edición 1930, dispone que son requisitos esenciales de los contratos de hipotecas, entre otros, el siguiente: que la cosa hipotecada pertenezca en propie-dad al que la hipoteca.
“Además, dicha subhipoteca no quedó válidamente constituida porque el documento en que se constituyó no fué inscrito en el Re-gistro de la Propiedad.
“El interventor National City Bank, en su alegato y para sos-tener su derecho de preferencia, argumenta que el derecho constituido a su favor tiene el carácter de equitable lien. Pero, la teoría del equitable lien invocada por el interventor no impera en Puerto Rico. En Puerto Rico, al igual que en el estado de Louisiana, no se le reconoce existencia legal a gravámenes implícitos, hijos de la presun-ción, que son los equitable liens. Romero vs. Willoughby, 10 D.P.R. 72; Ramis vs. El Registrador, 19 D.P.R. 747; Young vs. Bank, 134 La. 879, 64 S. 806; Landry vs. Blanchard, 16 La. Ann. 173; Fiol vs. Grant, 17 La. 158; Montilla vs. Van Syckel, 8 D.P.R. 160; Roméu vs. Todd, 51 L. ed. 1097.
*637“La Corte llega a la conclusión de que el interventor National City Bank of New York no ha probado ni demostrado en forma al-guna el derecho de preferencia alegado en su demanda de interven-ción. ’
No seguiremos a las partes en sus amplios e interesantes argumentos sobre la existencia o no existencia en esta isla de los llamados “equitable Hens.” Trataremos de resolver la cuestión envuelta de acuerdo con los techos y la ley, y si no hubiere ley escrita aplicable, teniendo “en cuenta la razón natural de acuerdo con los principios generales del derecho,” como ordena el Código Civil en su artículo 7, ed. 1930.
Que no se constituyó una subhipoteca válida a favor del interventor por la escritura de 19 de julio de 1932, es algo que no admite discusión. El propio interventor así lo reco-noce, pero sostiene que la intención de las partes tal como surge de dicho documento fue la de garantizar la deuda que la sociedad demandada tenía contraída con el interventor con lo que pudiera quedar después que el Crédito y Ahorro Ponceño cobrara su crédito, y al efecto llama la. atención sobre el hecho cuarto de la escritura que, copiado textual-mente, dice:
‘ ‘ CUARTO: Que a don Loret'o Viqueira y Villanueva correspondió en la liquidación de la Sociedad Solivellas & Compañía, un crédito hipotecario por la suma de diez mil seiscientos setenta y un dó-XiAees once centavos, constituido por la escritura número setenta y uno de seis de junio de mil novecientos veintiocho otorgada por En-carnación Morales viuda de Barreto, y sus hijos a favor de Solive-llas & Compañía, ante el Notario don Tomás Paz Ruiz, el cual fué subhipotecado al Crédito y Ahorro Ponceño hasta el montante de tres mil dólares, perteneciendo el remanente de dicho crédito a la referida Sociedad, o sea la suma de siete mil seiscientos setenta Y UN DÓLARES ONCE CENTAVOS.”
Y tiene razón a nuestro juicio. El nombre no hace la cosa. La intención, la verdad, deben prevalecer. Y la verdad es el otorgamiento de la garantía sobre el remanente de la hipoteca, o sea, sobre lo que exactamente embargó después el demandante en este pleito.
*638 El embargo del demandante se constituyó en diciembre 9, 1932, meses después de otorgada la escritura llamada. de subbipoteca a favor del interventor.
“La anotación preventiva, en el registro de la propiedad, de un embargo acordado por providencia judicial, como diri-gido únicamente a garantir las consecuencias del juicio,” decidió esta corte en Hidalgo v. García de la Torre, 4 D.P.R. 66, segunda edición, “no altera la naturaleza de las obliga-ciones, ni puede convertir en real e hipotecaria la acción personal que carezca de este carácter, no produciendo otros efectos que el de dar preferencia al acreedor que la obtenga, en cuanto a los bienes anotados solamente, sobre los que tengan contra el mismo deudor otro crédito contraído con posterioridad a dicha anotación.”
Aplicada esa regla a este caso, debe decidirse que como todo el derecho preferente que puede invocar el demandante lo es sobre créditos de igual naturaleza constituidos después de la fecha del embargo, habiéndose reconocido el crédito del interventor de modo fehaciente por escritura pública con anterioridad, no tiene preferencia sobre él.
Dice el artículo 1824 del Código Civil, ed. 1930:
“Con relación a los demás bienes muebles e inmuebles del deu-dor, gozan de preferencia:
“1. . • . . . '.
“2.
“3.' .
“4. Los créditos que sin privilegio especial consten:
“(a) En escritura pública.
“(5) Por sentencia firme, si hubiesen sido objeto de litigio.
“Estos créditos tendrán preferencia entre sí por el orden de an-tigüedad de las fechas de las escrituras y de las sentencias.”
Y si ese precepto no constituyera la ley del caso, éste debería siempre decidirse en favor del interventor de acuerdo con el principio de derecho “Qui •prior est tempore potior est jure”, refiriéndose al cual resolvió el Tribunal Supremo de España por sentencia de mayo 10, 1881: “Tratándose de *639■créditos personales, de naturaleza común, debe ser reinte-grado con preferencia el de fecha más antigua, y no hacién-dolo así se infringe el principio de jurisprudencia qui prior <est tempore potior est jure.” Scaevola, Código Civil, tomo 2, Apéndice, 192.
No implica la conclusión a que hemos llegado el que sos-tengamos la existencia de gravámenes ocultos. En manera alguna. Nuestro sistema jurídico tiende a la mayor claridad, a la mayor certeza posibles en la contratación. La jurispru-dencia ha fijado la extensión del derecho que se adquiere a través de un embargo. Si los bienes embargados habían sido previamente vendidos o hipotecados por el deudor, la venta habría destruido por completo y la hipoteca limitado el de-recho del acreedor embargante. Aquí del remanente embar-gado por el acreedor demandante había ya dispuesto de modo .solemne el deudor demandado para garantizar otra deuda ■que tenía contraída con el interventor cuando se trabó el embargo. Siendo ello así, el embargo sólo es válido en lo •que pueda quedar después de hecha buena la previa garantía.
Y eso es lo lógico, lo justo. El demandante no es un tercero. Si del remanente se hubiera dispuesto legalmente antes de que el interventor reclamara su derecho, no podría el interventor hacerlo valer contra el adquirente legal. Pero del remanente no se había dispuesto. Meramente se había embargado cuando la reclamación del interventor fué esta-blecida. Y como el embargo se practica sobre la base de la realidad existente, a esa realidad establecida de modo autén-tico en este caso por el interventor tiene que ceder el derecho del demandante.
■ por virtud de todo lo expuesto debe revocarse la sentencia ■recurrida y diciarse otra declarando con lugar la demanda de intervención, sm especial condenación de costas.
El Juez Asociado Señor Córdova Dávila no intervino.